Citation Nr: 0303312	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-03 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE


Whether a decision to not infer a claim for service 
connection for post-traumatic stress disorder (PTSD) or other 
psychiatric disability prior to July 27, 1999  was clearly 
and unmistakably erroneous.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Loeb, Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1942 to December 1948. 

In an April 2001 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (the RO) 
granted the veteran's claim of entitlement to service 
connection for PTSD.  A 50 percent disability rating was 
assigned, effective July 27, 1999.  As a separate issue, the 
RO denied the veteran's claim that a May 1980 decision not to 
infer a claim for service connection for PTSD or other 
psychiatric disability was clearly and unmistakably 
erroneous.  The veteran perfected an appeal as to the latter 
issue.    

Other issues

In a December 2002 rating decision, the RO granted 
entitlement to a shell fragment wound of the left shoulder 
and assigned a noncompensable disability rating, effective 
April 5, 2002.  The RO denied claims of entitlement to 
service connection for heart disease due to rheumatic fever, 
cervical spine injury residuals, lumbar spine injury 
residuals and a skin condition.  To the Board's knowledge, 
the veteran has not disagreed with that decision or any part 
thereof.  Accordingly, those issues are not in appellate 
status and will be discussed no further. 


FINDINGS OF FACT

1.  In February 1980, the veteran filed a claim of 
entitlement to service connection for rheumatic fever and 
heat murmur.  The RO administratively denied the claim on May 
12, 1980 based on the veteran's failure to submit requested 
medical evidence.

2.   The veteran initially filed a claim of entitlement to 
service connection for a psychiatric disability in July 1999. 

CONCLUSION OF LAW

The May 12, 1980 RO decision did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, it appears that the veteran is contending that a 
May 1980 RO decision which administratively denied his 
February 1980 claim of entitlement to service connection 
contained clear and unmistakable error (CUE) because it did 
not infer a claim of entitlement to service connection for 
PTSD or psychoneurosis, based upon the presence in his VA 
claims folder of service medical records which referred to a 
"nervous breakdown" and hospitalization for psychoneurosis in 
April 1948.
 The veteran's representative has provided no specific 
argument.

Applicability of the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)]. 

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 
14 Vet. App. 280 (2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, the 
implementing regulations are also effective November 9, 2000.  

However, in Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 
2001) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court)  held that "there is nothing in 
the text or the legislative history of VCAA to indicate that 
VA's duties to assist and notify are now, for the first time, 
applicable to CUE motions."  In concluding that the VCAA is 
not applicable to allegations of CUE, the Court's majority 
opinion explained that even though the VCAA is a reason to 
remand "many, many claims, . . . it is not an excuse to 
remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions. A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision. Thus, a "claimant", as defined by 
38 U.S.C.A. § 5100 (West Supp. 2001), cannot encompass a 
person seeking a revision of a final decision based upon CUE. 
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE motions. See also 38 
C.F.R. § 20.1411(c) and (d) (2001).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.  The Board hastens to point 
out, however, that notwithstanding the fact that the VCAA 
appears to be inapplicable to this case, the veteran has been 
accorded ample opportunity to present evidence and argument 
on this matter. The veteran has thus been given all 
appropriate due process considerations.  Moreover, he does 
not contend that the development of this case by VA has been 
deficient.  In his December 2001 substantive appeal (VA Form 
9), he declined the opportunity to participate in a personal 
hearing.

The Board will therefore proceed to consideration of the 
veteran's allegation of CUE.

CUE

Final decisions may be reversed or amended where evidence 
establishes that CUE existed.  38 C.F.R. § 3.105(a) (2001).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)]

Factual background

As noted in the Introduction, the veteran left service in 
December 1948.  He immediately filed a claim with VA for 
dental treatment.  Service connection for dental treatment 
purposes was established in March 1949.  There is no mention 
of psychiatric problems in any of the correspondence between 
the veteran and VA in the 1940s.  There is no indication that 
the veteran had any contact with VA for several decades 
thereafter. 

In February 1980, the veteran filed a claim for VA 
compensation (VA Form 21-526) for "rheumatic fever" and 
"heart murmer [sic]".  By letter dated April 1, 1980, the RO 
requested additional evidence with respect to "your request 
for service-connection for your heart condition and rheumatic 
fever", to include medical reports and statement from persons 
who had knowledge of the claimed disabilities.  The veteran 
did not respond to the letter.  

The RO obtained the veteran's service medical records in 
April 1980.  Those records included references to a "nervous 
breakdown" in April 1948.  The diagnosis was psychoneurosis.  
He was evidently returned to duty the next month.  His 
December 1948 separation physical examination was pertinently 
negative.

A deferred or confirmed rating decision (VA Form 21-6789) 
dated May 12, 1980 read as follows:  "Please administratively 
deny the veteran's claim for s/c, as he has failed to provide 
the requested evidence."  

Nothing further appears of record until July 1999.  As 
described in the Introduction, in the April 2001 rating 
decision which forms the basis for this appeal, the RO 
granted the veteran's claim of entitlement to service 
connection for PTSD, effective July 27, 1999.

Analysis

At the outset of its discussion, the Bord observes that the 
veteran has not disagreed with that part of the April 2001 RO 
decision which assigned July 27, 1999 as the effective date 
for the grant of service connection for PTSD.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [a claim is granted 
as to an issue, the notice of disagreement pertaining to that 
issue ceases to be valid in terms of instilling with the 
Board any authority to consider downstream issues such as the 
effective date].  The current appeal therefore does not 
involve a claim of entitlement to an earlier effective date 
as such.  Rather, the veteran has contended that the May 1980 
decision which administratively denied service connection for 
heart disease and rheumatic fever contained CUE because the 
RO should have inferred a claim of entitlement to service 
connection for a psychiatric disability.  

As indicated above, CUE claims involve only prior final 
decisions.  See 38 C.F.R. § 3.105 (2002).  The veteran's 
April 2002 VA form 9 referred not to the May 1980 decision 
but to the November 2001 Statement of the Case.  The Board 
wishes to make it clear that the April 2001 RO decision is 
not final and neither it or the subsequent SOC can be the 
subjects of a CUE claim.  The only pertinent final decision 
in the veteran's VA claims folder is the May 1980 rating 
decision.  

The crux of the veteran's claim is found in his statement 
dated April 3, 2000:  
". . . had my military records been reviewed by the RO you 
would have found medical evidence to develop service 
connection for PTSD and/or 
psychoneurosis  . . . ."

It is clear that the veteran's service medical records, which 
were added to his VA claims folder in April 1980, referred to 
a "nervous breakdown" and psychoneurosis during service.  
However, the veteran did not request service connection for 
such.  His February 1980 claim for VA compensation 
specifically mentioned rheumatic fever and heart murmur.  
There is nothing in the veteran's presentation in 1980, or 
for that matter at any time before July 1999, which indicates 
that he sought to file a claim for service connection for a 
psychiatric disability.

The veteran's CUE claim comes down to his contention that the 
RO was required to "infer" a claim for service connection for 
a psychiatric disability from evidence of record in the 
absence of any statement whatsoever from the veteran to the 
effect that he in fact sought service connection for such 
disability.  This contention is contrary to law.  
See 38 C.F.R. § 3.151 [a specific claim must be filed]; 
§ 3.155 [an informal claim must identify the benefit sought].  
The Court has held that an appellant must have asserted the 
claim expressly or impliedly.  See Isenbart v. Brown, 7 Vet. 
App. 537, 540-41 (1995).  Crucially, in Brannon v. West, 12 
Vet. App. 32 (1998), the Court observed that while the VA 
must interpret an appellant's submissions broadly, it Board 
is not required to conjure up issues that were not raised by 
the appellant. 

The Court has further held that VA is not held to a standard 
of prognostication when determining what issues are 
presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57; 
Allin v. Brown, 6 Vet. App. 207, 213 (1994): "there must be 
some indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue". 
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).]

In short, the veteran's CUE claim fails because there is no 
obligation on the part of VA to "infer" claims based on the 
contents of the service medical records.  It was incumbent on 
the veteran to identify the benefit sought, if not in so many 
words, at least to such degree that RO personnel could 
reasonably conclude that a claim existed.  He did not do so.  
In this case, the veteran did not refer to a psychiatric 
disability in 1980, and indeed there is no indication 
whatsoever that the veteran sought service connection for a 
psychiatric disability, including PTSD, before July 1999.   

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran' CUE claim.  The benefit sought on appeal 
is accordingly denied.



ORDER

The decision to not infer a claim for service connection for 
post-traumatic stress disorder (PTSD) or other psychiatric 
disability prior to July 27, 1999  was not clearly and 
unmistakably erroneous.  The appeal is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

